Citation Nr: 0501894	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-15 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for facial scars, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for scars on the 
face and assigned a noncompensable evaluation, effective 
October 6, 1977.  

In an April 2004 rating decision, the RO granted a 10 percent 
evaluation, effective October 6, 1997.  While the veteran was 
granted increased evaluation, this is not the maximum 
evaluation for the disability, and thus the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 1999, the veteran had a hearing before a Veterans Law 
Judge at the RO in Denver, Colorado.  The Veterans Law Judge 
who conducted the hearing is no longer employed with VA.  In 
November 2004, the veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  In December 2004, the Board received a 
statement from the veteran, wherein he stated he wanted to 
have another hearing before a Veterans Law Judge at the RO in 
Denver, Colorado.

Accordingly, the case is hereby REMANDED for the following 
action: 

The RO should schedule a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


